Title: From Thomas Jefferson to John Barnes, 16 August 1799
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello Aug. 16. 99.

My last to you was of June 21. since which I recieved yours of June 20. & 23. and this moment that of Aug. 6. I now inclose a letter for mr Roberts for a new supply of iron to be sent off by the 1st. of Sep. I observe you have paid mr Short’s instalment for Aug. 1. if my statement be right you have about enough in your hands of his money & mine to meet that of Sep. 1. & for that of Oct. 1. you will then recieve enough of his & mine to answer it. I have not yet heard from mr  Remsen on the subject of the tobacco shipped him, nor taken any measures for the disposal of it. should old tobacco remain at 13 D. at Philadelphia till the month of Oct. when mine will be entitled to that appellation, I will ship it there. if it falls I will keep it for the opening of the French markets. the prospects for the growing crop are very poor indeed. it cannot but be a very short one. I have been peculiarly lucky with mine, which is remarkeably fine. I am with constant esteem Dear Sir
Your friend & servt

Th: Jefferson

